—Judgment, Supreme Court, New York County (George Daniels, J.), rendered April 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
The court properly exercised its discretion in denying *150defendant’s motion for a mistrial made on the ground that the prosecutor asked him two improper drug-related questions during cross-examination, since the court sustained the objections to the questions before defendant answered them and promptly instructed the jurors to disregard the questions and that the questions did not constitute evidence (People v Angel, 238 AD2d 210, 211, lv denied 90 NY2d 1009; People v Terry, 219 AD2d 529, lv denied 87 NY2d 851). Further, the court instructed the jury in this regard in its preliminary instructions and final charge.
We have considered and rejected defendant’s related claims. Concur — Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.